DETAILED ACTION
In the amendment filed on March 15, 2021, claims 19 – 26 are pending.  Claims 1 – 18 have been canceled. Claims 19 – 26 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation & Objections
Claim 19 recites that the aluminum foil substrate is an elongate form. Support for the term “elongate form” appears to be found in Figures 3 and 5 as well as paragraphs [0020] and [0027], which appears to convey an elongate form where one dimension of the aluminum foil substrate is larger in one direction compared to its transverse direction.

New claim 19 requires that the cleaning and surface roughening of both the aluminum foil substrate and the passivated metal film occur “at room temperature”. Support for the limitation “room temperature” is found in original claim 11, paragraph [0027] and paragraph [0029]. While under the broadest reasonable interpretation, words are given their plain meaning, such a plain meaning is read in light of the specification. As the originally-filed specification consistently recites that room temperature is “about 

Claims 19 objected to because of the following informalities:  “vacuumssputtering” should be “vacuum sputtering”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112(b) in the previous Office Action are withdrawn due to Applicant amendment.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 being a chromium material.” Under the broadest reasonable interpretation, the scope of the passivated film includes a passivated metal film not only made only of chromium, but also of any alloys or compounds containing chromium as they may be considered “a chromium material”. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  There is no express recitation of the step of plating a passivated metal film … the passivated metal film being a chromium material. The closest recitations of the originally-filed disclosure to the claim limitation include:
Original claim 15 [emphasis added]: “The manufacturing method for positive tab of pouch cell as claimed in claim 14, wherein a material of the passivated metal film is chromium and the metal oxide film is formed by chromium trioxide (Cr2O3).
Paragraph [0022]: “The material of the passivated metal film 41 is selected from the group consisted of chromium and titan. In the preferred embodiment of the present invention, the chromium is selected.”
Paragraph [0023]: “A metal oxide film of chromium trioxide (Cr2O3) is further formed on the passivated metal film 41 when the material of the passivated metal film 41 is chromium and the gaseous fluid is oxygen.”
The originally-filed disclosure, as exemplified by the above recitations, recites at the broadest that the passivated metal film comprises chromium metal. However, the 

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 19 – 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US 2004/0224225 A1 (hereafter “Yamashita”) in view of  Kim KR 20170142625A (machine translation provided and referenced, hereafter “Kim”), Wadley et al. US2016/0068957 A1 (hereafter “Wadley”) and Barnes et al. US 2007/0166528 A1 (hereafter “Barnes”).
Regarding claim 19, 20; Yamashita is directed to a lithium ion battery module provided with tabs and a corrosion resistant layer on the tabs and a method of forming a tab for the battery with the corrosion resistant layer (Abstract; [0001], [0008]). Yamashita discloses a method comprising: providing a metal sheet such as an aluminum sheet [elongate form] to make tab bodies [aluminum foil] ([0044]); degreasing the entire [both sides] of the tab body with an acid or alkaline solution [cleaning and roughening the aluminum foil] ([0044]); immersing the tab body in a chromate solution to coat the tab body with a passivation coating [plating] ([0122], [0127]). Yamashita 
Yamashita does not expressly teach that the cleaning and surface roughening of the aluminum substrate uses a plasma (thus supplying a gaseous fluid decomposed into high reactivity particles); that the plating of a passivated film is by vacuum sputter of a chromium material; and the step of cleaning and surface roughening the passivated metal film is with oxygen decomposed into high reactivity particles by plasma at room temperature, wherein chromium trioxide is formed on the passivated metal film.
With regards to the use of plasma for cleaning and roughening an aluminum substrate:
Kim is directed to methods of manufacturing semiconductor devices comprising an aluminum layer, and in particular aluminum pouch films for a secondary battery [pouch cell] (machine translation: Abstract; “Technical-Field”).  Kim discloses providing an aluminum layer; treating at least one surface of the aluminum layer with an atmospheric-pressure plasma [inherently containing ions, electron[ic]s by virtue of being a plasma] (page 5); and subjecting the aluminum film to a chromate treatment (page 6). The plasma operates by cleaning the substrate and improving the adhesion between the aluminum foil and subsequent layers by cleaning and altering surface energy (page 2, page 6 – page 7). While Kim does not expressly teach that the cleaning and surface roughening with plasma is executed at room temperature, Kim does disclose that the process occurs at atmospheric pressure (page 5) and that the plasma for the treatment 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamashita to use Kim’s plasma treatment as a substitute or an addition to the degreasing treatment of Yamashita because Kim teaches that plasma treatment improves the adhesion of the aluminum foil to subsequent layers.
With regards to the requirement that the passivated film is plated by vacuum sputter to form a passivated metal film being a chromium material, and the step of cleaning and surface roughening the passivated metal film:
In the analogous arts, Wadley is directed to a method and apparatus for producing corrosion inhibiting coatings for metal and metal alloy substrates (Abstract). Such substrates can include electronics systems or components of such electronic systems ([0017]).  The metal may be for example aluminum ([0018]).  Wadley discloses a method comprising providing an aluminum substrate (); plasma etching the substrate to clean the substrate and remove the native oxide prior to the start of deposition ([0026], [0044], [0079]); co-evaporating or co-sputtering a corrosion-mitigating element such as Cr [chromium] with the substrate metal ([0043]); and plasma oxidizing the deposited films formed from the co-evaporation/sputtering to form a synthetic oxide [chromium oxide] layer on the deposited films after deposition ([0027],[0044], [0079]). Wadley notes that corrosion-resistant element-containing films that are formed from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamashita in view of Kim to form a chromium containing passivation film by vacuum sputter because Wadley teaches that vacuum sputtered films are known to load a high amount of corrosion-resistant containing elements as a film onto substrates and that the high amount of loading provides a high corrosion-resistance. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamashita in view of Kim to also have a step of cleaning and roughening the deposited passivation film with an oxidizing plasma in order to form a chromium oxide because Wadley teaches that the formation of an oxide film acts as a passive layer that provides protection from corrosion.
While Yamashita in view of Kim and Wadley does not expressly teach that the step of cleaning and surface roughening of the passivated metal film occurs at room temperature, Wadley does disclose that plasma can be created in process chambers to athermally control surface assembly during low temperature film growth ([0042]) and that their invention allows for forming films at low deposition temperatures ([0010]). 
With regards to the use of oxygen for cleaning and surface roughening:
In analogous art, Barnes is directed to forming metallized composite sheets by depositing a metal and then exposing the deposited metal to an oxidizing plasma to form a protective synthetic oxide (Abstract).  Barnes discloses a step of metallizing a substrate by a process such as resistive evaporation, sputtering or electron beam evaporation ([0038]); and after metallizing the substrate, the substrate is exposed to an oxygen-containing plasma at a sufficient energy level and amount of time to allow free oxygen to react with a portion of the metal coating to form a synthetic metal oxide coating covering the metal coating ([0039]). The oxygen may be provided as oxygen gas, air or a mixture of oxygen with a noble gas. The metal film may be made of e.g. aluminum, titanium or chromium ([0033]).  Barnes discloses in an example that an aluminized film that is post-treated with oxygen plasma has superior performance against a steam (a type of corrosion test) compared to one that is not post-treated (Table 1; [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamashita in view of Kim and Wadley to use a gas containing oxygen as the source of the oxidizing plasma because Barnes teaches that oxygen is suitable for forming a synthetic oxide layer (in the manner Wadley teaches a synthetic oxide layer) and that the use of 
Yamashita in view of Kim, Wadley and Barnes teaches the claimed invention above but does not expressly teach that the claimed metal oxide film formed from oxygen plasma treatment interacting with the passivated metal film is specifically chromium trioxide. It is reasonable to presume that the identity of the metal oxide film is chromium trioxide is inherent to Yamashita in view of Kim, Wadley and Barnes. Support for said presumption is found in the use of like materials and like processes (i.e. instant specification states that chromium trioxide is formed when the passivated metal film is chromium and the gaseous fluid is oxygen on page 5 – 6) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Yamashita in view of Kim, Wadley and Barnes product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claims 21 and 24; Yamashita does not expressly teach the claimed gases and conditions for the respective steps of cleaning and surface roughening and for deposition of the passivation layer. 
	However, Kim discloses that the plasma treatment used for treating the aluminum layers are not particularly limited, and operates in part by acting with a dry cleaning effect (page 5).
Wadley discloses that the plasma process for oxidizing the deposited films is controlled ([0044]) that the plasma used is a reactive or oxidizing plasma ([0079]) and that oxygen may be used in a reactive gas for reacting with molecules ([0010]). Wadley 
Additionally, Barnes discloses that in addition to the exposure of aluminum to an oxidizing plasma, that a substrate web may be exposed to a plasma prior to metallization to remove adsorbed oxygen, moisture and low molecular weight species – in effect to dry-clean the substrate web surface prior to depositing a metal coating for a similar reason as Kim ([0035]). Barnes further discloses that a gas used for the pre-treatment may be O2 (Tables 3 and 4; [0071] – [0072]).
Therefore, absent a showing of unexpected results commensurate in scope with the claim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamashita in view of Kim and Wadley to the claimed processing conditions, working gases and reactant gases of oxygen and argon as a matter of routine experimentation in order to obtain a desired level of both cleanliness and corrosion resistance of the aluminum foil surface as taught by Wadley and Barnes.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)